Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Brief filed on 03/09/2022, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/PATRICK N EDOUARD/               Supervisory Patent Examiner, Art Unit 2694                                                                                                                                                                                         


Claim Objections
Claims 9 and 20 are objected to because of the following informalities: they do not end in a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-20, 22, 23 and 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bushnell et al. Pub. No. US 2018/0083620 A1 [Bushnell].
1.  Bushnell discloses a mechanical key for an input device [Fig. 4], comprising: a key cap [420 and ¶ 31] having a capacitive touch sensor coupled thereto [412 and ¶ 31 which can be a capacitance sensing panel]; and a tactile button to register a press of the key cap by a user [414 and ¶ 31 force sensors]; wherein the capacitive touch sensor is situated between the key cap and the tactile button [as shown generally].
2.  Bushnell discloses wherein the mechanical key is configured to differentiate between a plurality of different inputs [¶ 33 provide the functionality of both a scroll wheel and multiple button actuation rocker switches].
3.  Bushnell discloses wherein, responsive to the press of the key cap by the user, the capacitive touch sensor is operable to determine an intended input of the plurality of different inputs [¶ 34 a touch sensor 412 that effectively allows for touchscreen inputs]. 
4.  Bushnell discloses wherein the capacitive touch sensor is a hardware device that detects touch of the key cap by the user [Fig. 4 as shown generally].
5.  Bushnell discloses wherein the capacitive touch sensor includes a sensor electrode that is connected to a measurement circuit where capacitance of the sensor electrode is measured [where a measurement circuit must be present for element 412 of Fig. 4 as disclosed].
6.  Bushnell discloses wherein the capacitance increases when the user touches the sensor electrode [where the device must function identically since it is structurally identical].
7.  Bushnell discloses wherein the measurement circuit detects a change in the capacitance and converts the change into a signal [Fig. 4 by means of 416].
8.  Bushnell discloses wherein the signal is sent to a processing unit to determine the intended input [¶ 31 an electrical connector 416 can couple the sensors to a processor or other internal components].
9.  Bushnell discloses wherein the plurality of different inputs include at least two of an up arrow input, a down arrow input, a left arrow input, and a right arrow input [Fig. 4 at least up and down disclosed].
11.  Bushnell discloses an input device [Fig. 4], comprising: a base [416]; and at least one mechanical key electrically connected to the base [¶ 31], the at least one mechanical key including: a key cap [420] having a capacitive touch sensor coupled thereto [412] , and a tactile button to register a press of the key cap by a user [414], wherein the capacitive touch sensor is situated between the key cap and the tactile [as shown generally].
12.  Bushnell discloses wherein the tactile button provides a same tactile response as at least one second mechanical key of the input device representing a single input [Fig. 4, 414 one of the force sensor].
13.  Bushnell discloses wherein the mechanical key is configured to differentiate between a plurality of different inputs [¶ 33 provide the functionality of both a scroll wheel and multiple button actuation rocker switches].
14.  Bushnell discloses wherein, responsive to the press of the key cap by the user, the capacitive touch sensor operable to determine an intended input of the plurality of different inputs [¶ 34 a touch sensor 412 that effectively allows for touchscreen inputs].
15.  Bushnell discloses wherein the capacitive touch sensor is a hardware device that detects touch of the key cap by the user [Fig. 4 as shown generally].
16.  Bushnell discloses wherein the capacitive touch sensor includes a sensor electrode that is connected to a measurement circuit where capacitance of the sensor electrode is measured [where a measurement circuit must be present for element 412 of Fig. 4 as disclosed].
17.  Bushnell discloses wherein the capacitance increases when the user touches the sensor electrode [where the device must function identically since it is structurally identical].
18.  Bushnell discloses wherein the measurement circuit detects a change in the capacitance and converts the change into a signal [Fig. 4 by means of 416].
19.  Bushnell discloses wherein the signal is sent to a processing unit to determine the intended input [¶ 31 an electrical connector 416 can couple the sensors to a processor or other internal components].
20.  Bushnell discloses wherein the plurality of different inputs include at least two of an up arrow input, a down arrow input, a left arrow input, and a right arrow input [Fig. 4 at least up and down disclosed].
22.  Bushnell discloses a method [¶ 33], comprising: receiving a signal from a capacitive touch sensor of a mechanical key configured to differentiate between multiple different inputs [id. touch sensor 412 can be used to sense various kinds of touch events at the outer surface], wherein different portions of a surface of a key cap of the mechanical key correspond to the multiple different inputs [¶ 34 touch, swipe, gesture for instance]; determining, based on the signal, an intended input from the multiple different inputs represented by the mechanical key [¶ 33 an upward touch swipe at cosmetic surface 420 can result in an upward scrolling of the display]; and causing an action to be performed that corresponds to the intended input [id. scrolling of the display].
23.  Bushnell discloses wherein the signal is received when the mechanical key is depressed by a user [¶ 31 where necessary for force sensors].
25.  Bushnell discloses wherein the capacitive touch sensor senses one of the different portions touched by a user such that the signal received from the capacitive touch sensor indicates the one of the different portions touched by the user [¶ 34 touch portion, swipe portion, gesture portion].
26.  Bushnell discloses wherein determining the intended input from the multiple different inputs includes determining one of the multiple different inputs that corresponds to the one of the different portions of the surface of the key cap of the mechanical key touched by the user [¶ 34 a simple touch, swipe, gesture, or other touch input].
27.  Bushnell discloses wherein the key cap includes at least one visual indicator of different portions of a surface of the key cap that correspond to the multiple different inputs [Fig. 6 plus and minus signs for instance].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bushnell in view of Sakamoto Pat. No. 4,794,366 [Sakamoto].
10.  Bushnell is silent on wherein the capacitive touch sensor is coupled to the key cap using an adhesive layer therebetween.  However Sakamoto teaches such limitations [Fig. 1 and col. 4, ll. 46-51].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bushnell with Sakamoto as required by this claim, since such modifications provide for a structurally sound device. 
21.  Bushnell is silent on wherein the capacitive touch sensor is coupled to the key cap using an adhesive layer therebetween.  However Sakamoto teaches such limitations [Fig. 1 and col. 4, ll. 46-51].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bushnell with Sakamoto as required by this claim, since such modifications provide for a structurally sound device.
Response to Arguments
Arguments [03/09/22] are fully considered but they are moot owing to the new grounds of rejection detailed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613. The examiner can normally be reached Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gustavo Polo/              Primary Examiner, Art Unit 2694